Exhibit 10.44

Rex Energy Corporation

Executive Severance Policy

Rex Energy Corporation (the “Parent Company”, and together with its
subsidiaries, the “Company”) has adopted this Executive Severance Policy
(together with the Additional Terms and Conditions attached as Exhibit A, this
“Policy”) for the benefit of executive employees as defined in this Policy or
such other employees as the Company may designate (“Designated Executives”).

 

I. Purpose. The purpose of this Policy is to provide for severance payments and
certain other benefits to Designated Executives whose employment with the
Company is terminated as a result of the elimination of a Designated Executive’s
position, a restructuring of the Company, or a reduction in force.

 

II. Definitions. For purposes of this Policy, the following capitalized terms
shall have the meaning given to those terms in this Section II:

“Cause” means:

 

  (a) conviction of a felony involving moral turpitude; or

 

  (b) conduct that is materially and demonstrably injurious to the Company; or

 

  (c) willful engagement in one or more acts of dishonesty resulting in personal
gain to the Designated Executive at the expense of the Company; or

 

  (d) a material breach by the Designated Executive of the Parent Company’s Code
of Business Conduct or similar applicable conduct policy.

“Competition” means Designated Executive’s engaging in, or otherwise directly or
indirectly being employed by or acting as a consultant or lender to, or being a
director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting his or her name to be used in connection with the
activities of any other business or organization which competes, directly or
indirectly, with the business of the Company.

“Executive employees” means Senior Vice Presidents, Vice Presidents and
Directors employed by the Company.

“Prohibited Activity” means any of the following actions by a Participant during
the Severance Period:

 

  (a) communicating or divulging any trade secrets, confidential information,
knowledge or data relating to the Company and their businesses to anyone other
than the Company and those designated by the Company;

 

  (b) engaging in Competition with respect to the Company provided that it shall
not be Prohibited Activity for the Participant to become the registered or
beneficial owner of up to five percent (5%) of any class of the capital stock of
a corporation registered under the Securities Exchange Act of 1934, as amended,
as long as the Participant does not actively participate in the business of such
corporation until the Severance Period expires.



--------------------------------------------------------------------------------

  (c) directly or indirectly, for Participant’s benefit or for the benefit of
any other person, firm or entity, doing any of the following:

 

  (i) soliciting, from any customer that is doing business with the Company or
any of its subsidiaries as of the date of termination and is known to
Participant, any business of the same or of a similar nature to the business of
the Company or its subsidiaries with such customer; or

 

  (ii) soliciting, from any potential customer of the Company or its
subsidiaries that is known to the Participant, any business of the same or of a
similar nature to that which has been the subject of a known written or oral
bid, offer or proposal by the Company or its subsidiaries, or of substantial
preparation with a view to making such a bid, proposal or offer, within six
months prior to the date of termination; or

 

  (iii) excluding advertisements in mainstream media, soliciting the employment
or services of any person who was known to be employed by or was a known
consultant to the Company or its subsidiaries upon the date of termination, or
within six (6) months prior thereto, provided that it shall not be considered a
Prohibited Activity for Participant to solicit or engage a consultant if the
consultant’s services do not interfere with the consultant’s services to the
Company or cause the consultant to engage in Competition in the Restricted
Territory; or

 

  (iv) otherwise knowingly interfering with the business or accounts of the
Company or its subsidiaries.

“Restricted Territory” means anywhere within a ten (10) mile radius of any area
of mutual interest, evidenced by a written contractual obligation, of the
Company or its subsidiaries or any oil or gas property in which the Company has
an interest, or is actually pursuing or contemplating an interest, as of the
date of termination. The Company will be considered to be contemplating an
interest in property if the Designated Executive knows that the Company is
actively contemplating an interest in the property within the 90-day period
preceding the date of termination, as evidenced by written or electronic
correspondence or records.

“Severance Period” means the period during which severance payments are made to
the Designated Executive.

 

-2-



--------------------------------------------------------------------------------

III. Effective Date. May 15, 2011.

 

IV. Eligibility and Ineligibility Criteria.

 

  A. Eligibility Criteria. To receive the severance benefits that this Policy
provides, a Designated Executive must satisfy the following criteria:

 

  1. Termination. The Designated Executive is terminated as a result of the
elimination of a Designated Executive’s position, a restructuring of the
Company, or a reduction in force.

 

  2. Separation Agreement and General Release. The Designated Executive must
execute a separation agreement that includes, among other things, the following:

 

  (a) a full and complete release of the Company from any liability or
obligation (excluding accrued and vested retirement or compensation obligations,
the obligations under this Policy, any indemnification to which the Designated
Executive may be entitled pursuant to the Company’s Certificate of Incorporation
or Bylaws, and any coverage under directors and officers, fiduciary or errors or
omissions policies that benefit the Designated Executive) to the Designated
Executive;

 

  (b) an agreement to cooperate with the Company in litigation, disputes and
investigations;

 

  (c) an agreement to keep the Company’s confidential information secret;

 

  (d) the details of how the severance benefits that the Company provides
pursuant to this Policy will be delivered to the Designated Executive;

 

  (e) an agreement, during the Severance Period, that the Designated Executive
will not engage in a Prohibited Activity. In the agreement, it will be provided
that if the Designated Executive engages in a Prohibited Activity at any time
during the Severance Period, the Company may immediately discontinue providing
the remaining benefits under Section V (other than those that applicable law
requires such as COBRA requirements). In addition, the Company may sue the
Designated Executive for damages capped at the value of the cash payments made
to the Designated Executive pursuant to Section V(A) and seek an injunction to
prevent the on-going incurrence of the Prohibited Activity during the Severance
Period.

 

  (f) an agreement not to disparage the Company or its businesses or services,
and

 

-3-



--------------------------------------------------------------------------------

  (g) an agreement to arbitrate any disputes regarding the separation agreement
in binding arbitration,

in such form as the Company may, in its sole discretion, request.

 

  B. Disqualification Events. A Designated Executive shall be disqualified from
receiving the severance benefits that this Policy provides if any of the
following occurs:

 

  1. Termination for Cause. The Designated Executive’s employment is terminated
for Cause.

 

  2. Death, Retirement, Resignation or Permanent Disability. The Designated
Executive dies, retires prior to termination, resigns prior to termination or
suffers a Permanent Disability prior to termination. “Permanent Disability”
means any physical or mental impairment that is determined to make the
individual eligible to receive a disability benefit in accordance any insured
long term disability plan, or, if no such plan exists or if such plan is not
applicable to the Designated Executive, any impairment that the Company
determines in good faith constitutes Permanent Disability.

 

  3. Existing Severance Agreement. The Designated Executive is a party to an
agreement with the Company that provides severance benefits as a result of his
or her termination.

 

  4. Existing Change of Control Severance Agreement or Executive Change of
Control Policy. The Designated Executive is a party to an agreement with the
Company that provides severance benefits as a result of a change of control of
the Company (as that term is defined in the agreement) or receives severance
benefits under the Company’s Executive Change of Control Policy

 

  5. General Release. The Designated Executive revokes the Separation Agreement
and General Release required under Section IV.A.2.

 

  C. Participation. A Designated Executive who satisfies the Eligibility
Criteria in Section IV(A) and who has not experienced a Disqualification Event
described in Section IV(B) shall become a “Participant” in the Policy and be
entitled to the severance benefits described in Section V. The Company shall not
be obligated to provide benefits under this Policy unless this criteria is met.

 

-4-



--------------------------------------------------------------------------------

V. Severance Benefits. Subject to the limitations in Section VII of Exhibit A,
if a Designated Executive becomes a Participant pursuant to Section IV(C), he or
she shall be eligible for the severance benefits described in this Section V:

 

  A. Severance Payments.

 

  1. Senior Vice Presidents. The Company shall pay a Designated Executive who is
a Senior Vice President severance pay equal to his or her monthly base salary
(at the rate in effect as of the date of termination) for the nine month period
following the date of termination.

 

  2. Vice Presidents. The Company shall pay a Designated Executive who is a Vice
President severance pay equal to his or her monthly base salary (at the rate in
effect as of the date of termination) for the six month period following the
date of termination.

 

  3. Directors. The Company shall pay a Designated Executive who is a Director
severance pay equal to his or her monthly base salary (at the rate in effect as
of the date of termination) for the three month period following the date of
termination.

 

  4. For all Participants, severance payments will be made in accordance with
the Company’s applicable payroll schedule until the full severance payment is
delivered to the Participant.

 

  B. Benefits. During the Severance Period, the Participant shall also be
entitled to receive (should he or she so elect) the COBRA continuation coverage
he or she would otherwise be entitled to at the rate payable by active employees
of the Company (rather than payable at the standard premium rate established for
COBRA continuation coverage) until the earlier of (1) the end of the Severance
Period and (2) the date the Participant becomes entitled to employer sponsored
health plan coverage following new employment, regardless of whether or not that
Participant elects the employer sponsored health plan coverage. The
Participant’s payment of the premium for these benefits shall be on an after-tax
basis. The Participant shall be responsible for paying the full COBRA cost of
such coverage, and the Company shall reimburse the Participant monthly for the
amount equal to the Participant’s monthly COBRA cost, less the employee portion
of the premium that the Participant would have paid had he or she continued
employment with the Company; provided that reimbursement of the COBRA cost shall
be discontinued prior to the end of the Severance Period if the Participant
elects to discontinue COBRA coverage, if the Participant fails to pay the
applicable COBRA costs or Participant becomes entitled to employer sponsored
health plan coverage following new employment. Following the end of this period,
the Participant shall pay the balance of any COBRA continuation coverage
payments at the standard rate established for COBRA eligible participants should
he or she desire to continue COBRA throughout the COBRA continuation coverage
period. The Participant is required to notify the Company in writing of the
availability of other coverage. The Participant’s failure to provide this notice
will result in a discontinuation of all future severance benefits pursuant to
this Policy. Continued participation in the Company’s health care plans is
subject to the terms and conditions of those plans. Participation in all other
benefits that the Company may offer ceases upon termination.

 

-5-



--------------------------------------------------------------------------------

  C. Equity Incentive Awards.

 

  1. Upon termination, a Participant’s rights regarding the Participant’s option
and other equity incentive awards shall be governed by the Participant’s
agreement and the incentive plan that governs the awards. For purposes of this
Section V.C. only, the Participant shall be considered an inactive employee
during the Severance Period and termination of the Participant’s employment
shall be deemed to be the last day of the Severance Period. Subject to the
provisions of the applicable award agreement and plan, (a) option awards that
are not vested on the first day of the Severance Period shall continue vest and
become exercisable, and (b) restrictions on other equity incentive awards that
have not lapsed on the first day of the Severance Period shall continue to
lapse, in each case in accordance with their original vesting schedule during
the Severance Period. Any equity awards that remain unvested on the last day of
the Severance Period shall terminate on that date.

 

  2. Notwithstanding any other provision of the award agreement or plan that
governs the award, if the Participant engages in a Prohibited Activity during
the Severance Period, then the termination of the Participant’s employment shall
be the first day of the Severance Period, the Participant shall forfeit the
right to any further vesting of the Participant’s option and other equity
incentive awards, and the Participant shall not receive any undelivered shares
of the Company’s common stock upon any exercise or lapse of any restriction
applicable to the award. If the Company receives an allegation of a Prohibited
Activity, the Company, in its discretion, may suspend delivery of shares with
respect to exercised options or other equity incentive awards for up to three
months to permit the investigation of the allegation. If the Company determines
that the Participant did not engage in any Prohibited Activities, the Company
shall deliver shares with respect to any exercised options and any other equity
incentive awards that have vested.

 

  D. Retirement. The Participant’s inactive employment during the Severance
Period shall not count towards retirement or other benefits determined by length
of service nor shall it be considered continued employment under any equity
incentive award plan.

 

  E. Annual Bonus or Pay-for-Performance Payment. If the Participant’s
employment is terminated after the end of a calendar year but before annual
bonus or pay-for-performance payments are distributed, the Participant shall be
entitled to the annual bonus or pay-for-performance payment attributable to the
immediately preceding calendar year, assuming for this purpose that all personal
performance targets or goals were met. The Company shall make this payment at
the same time it pays all of its other employees in accordance with the
Company’s normal practices but no later than March 31 of the applicable year.

 

-6-



--------------------------------------------------------------------------------

The Participant shall not be entitled to receive any full or partial annual
bonus or pay-for-performance payment for the year in which the Participant’s
employment is terminated.

 

  F. Severance rather than Deferred Compensation. Benefits under this Policy are
intended to be payments resulting from the Company’s action to unilaterally
sever Participant’s employment on an involuntary basis. These benefits are not
intended to be deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Notwithstanding this intent, if
any of these benefits were to become or construed as subject to Section 409A of
the Code, they may be administered in a manner that is intended to meet the
requirements of Section 409A and shall be construed and interpreted in
accordance with such intent. To the extent that a benefit or payment, or the
settlement or deferral thereof, is subject to Section 409A of the Code, except
as the Company otherwise determines in writing, the benefit shall be paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the benefit, payment, settlement or deferral shall not be
subject to the excise tax applicable under Section 409A of the Code. Any
provision of this Policy that would cause the benefit or payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.

 

VI. Amendments. The Compensation Committee of the Board of Directors of the
Company may amend, suspend or terminate this Policy at any time, provided that
no action shall deprive any Participant who is eligible to receive or is
receiving Severance Benefits on or before the effective date of such action of
his or her rights under this Policy without that person’s consent.

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL TERMS AND CONDITIONS

These Additional Terms and Conditions are an integral part of the Policy.

 

VII. Limitations on Severance Benefits.

 

  A. Severance payment benefits are subject to all applicable taxes and
withholdings.

 

  B. This Policy is not intended to be a retirement plan. Rather the Policy is
intended to constitute a “severance pay plan” within the meaning of Title 29,
Code of Federal Regulations, § 2510.3-2(b). Notwithstanding any other provision
of this Policy, under no circumstances will the severance benefits that the
Company provides to any Participant exceed twice the amount of the Participant’s
annual compensation, including the dollar value of all fringe benefits and other
non-cash compensation, during the year immediately preceding the Participant’s
termination. In addition, all severance benefit payments must be completed:

 

  1. in the case of a Participant whose employment is terminated in connection
with a limited program of terminations, within the later of 24 months after the
Designated Executive’s termination or 24 months after the Designated Executive
reaches normal retirement age of 65; and

 

  2. in the case of all other Participants, within 24 months after the
termination.

 

  C. Claims Procedure & Arbitration. The Company will pay the severance benefits
that this Policy provides to a Participant without the necessity of filing a
formal claim. A Participant, however, may make a request for any severance
benefits to which he or she may be entitled. Any such request must be made in
writing, and it should be made to the Policy Administrator at the address listed
in Section VII.F(5).

 

  1. A Participant’s request for severance benefits under this Policy shall be
considered a claim for those benefits, and it will be subject to a full and fair
review. The Policy Administrator will provide written notice to the Participant
within 90 days after the Policy Administrator receives the claim. The Policy
Administrator may extend this period for up to an additional 90 days if
circumstances beyond its control require an extension to process the claim. If
an extension is required, the Policy Administrator will notify the Participant
in writing of the extension within the original 90-day period. If a
Participant’s claim is wholly or partially denied, the Policy Administrator will
furnish the Participant with a written notice of the denial. The written notice
of denial must contain the following information:

 

  (a) The specific reason or reasons for the denial;

 

-8-



--------------------------------------------------------------------------------

  (b) A description of any additional information or material necessary to
correct the claim and an explanation of why such material or information is
necessary; and

 

  (c) Appropriate information as to the steps to be taken if the Participant
wishes to appeal the denial.

If notice of the denial of a claim is not furnished to a Participant in
accordance with the foregoing requirements within a reasonable period of time,
the Participant’s claim will be deemed denied. The Participant will then be
permitted to proceed to the appeal stage described as follows in this Section
VII.

 

  2. If a Participant’s claim has been denied, and he or she wishes to appeal
the denial, the Participant must comply with the following claims appeal
procedure.

 

  (a) Upon the denial of the Participant’s claim for benefits, he or she may
file an appeal of the denial, in writing, with the Policy Administrator.

 

  (b) THE PARTICIPANT MUST FILE THE APPEAL NO LATER THAN 60 DAYS AFTER HE OR SHE
RECEIVED WRITTEN NOTIFICATION OF THE DENIAL OF THE CLAIM FOR BENEFITS, OR IF NO
WRITTEN DENIAL OF THE CLAIM WAS PROVIDED, NO LATER THAN 60 DAYS AFTER THE DEEMED
DENIAL OF THE CLAIM.

 

  (c) The Participant may review all pertinent documents relating to the denial
of his or her claim and submit any issues and comments, in writing, to the
Policy Administrator.

 

  (d) The Participant’s claim must be given a full and fair review. If the
Participant’s claim is denied on appeal, the Policy Administrator must provide
the Participant with written notice of this denial of the appeal within 60 days
after the Policy Administrator’s receipt of the Participant’s written appeal,
unless special circumstances require an extension of time of up to an additional
60 days. If an extension is necessary, the Policy Administrator will notify the
Participant in writing within the original 60-day period.

 

  (e) The Policy Administrator’s decision on the Participant’s appeal will be
communicated to the Participant in writing and will include specific references
to the pertinent Policy provisions on which the decision was based.

 

-9-



--------------------------------------------------------------------------------

  (f) If the Policy Administrator’s decision on appeal is not furnished to the
Participant within the time limitations described above, the Participant’s claim
will be deemed denied on appeal.

 

  (g) Claims for benefits available under health insurance plans (other than a
Designated Executive’s right to continue such benefits as provided in this
Policy) will be subject to the terms and conditions of those plans and not the
claims procedures set forth in the Policy.

 

  3. No legal action or arbitration for benefits under this Policy shall be
brought unless and until the Participant has exhausted the procedures set forth
above and the Participant’s claim remains partly or wholly denied or deemed
denied. Any such action must be filed within one year after the date the
procedures set forth in this Policy is exhausted.

If a controversy or dispute is not resolved after completion of the process
described above in this Section VII, then, upon written notice by any party to
the other parties (an “Arbitration Notice”) and to the American Arbitration
Association (the “AAA”), the controversy or dispute shall be submitted to a sole
arbitrator who is independent and impartial, for binding arbitration in the city
in which the Company employed the Designated Executive immediately prior to the
Designated Executive’s termination of employment in accordance with AAA’s
Commercial Arbitration Rules (the “Rules”). The parties agree that they will
faithfully observe this agreement and the Rules and that they will abide by and
perform any award rendered by the arbitrator. The Federal Arbitration Act, as
amended (or by the same principles that the Act enunciates if it may not be
technically applicable), shall govern this agreement and the arbitration. The
award or judgment of the arbitrator shall be final and binding on all parties
and judgment upon the award or judgment of the arbitrator may be entered and
enforced by any court having jurisdiction. If any party becomes the subject of a
bankruptcy, receivership or other similar proceeding under the laws of the
United States of America, any state or commonwealth or any other nation or
political subdivision thereof, then, to the extent permitted or not prohibited
by applicable law, any factual or substantive legal issues arising in or during
the pendency of any such proceeding shall be subject to all of the foregoing
mandatory arbitration provisions and shall be resolved in accordance therewith.
The agreements contained in this Section VII have been given for valuable
consideration, are coupled with an interest and are not intended to be executory
contracts. The fees and expenses of the arbitrator will be shared by all parties
engaged in the dispute or controversy on a basis determined to be fair and
equitable by the arbitrator, taking into account the relative fault of each
party, the relative credibility and merit of all claims and defenses made by
each party and the cooperation, speed and efficiency of each party in conducting
the arbitration proceedings and complying with the Rules and with orders and
requests of the arbitrator.

 

-10-



--------------------------------------------------------------------------------

  D. Policy Administrator. The administration of this Policy is under the
supervision of the Policy Administrator. It is the principal duty of the Policy
Administrator to see that this Policy is carried out in accordance with it terms
and for the exclusive benefit of persons entitled to participate in the Policy.
The Policy Administrator has full power to administer this Policy in all of its
details, subject to the applicable requirements of law. For this purpose, the
Policy Administrator’s powers include, but are not limited to, the following
authority, in addition to all other powers provided by this Policy:

 

  1. To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of this Policy, including the
establishment of any claims procedures that may be required by applicable
provisions of law;

 

  2. To interpret this Policy, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under this Policy;

 

  3. To decide all questions concerning this Policy, the eligibility of any
person for severance benefits under this Policy, and the amount of any severance
benefits to which an Designated Executive may be entitled;

 

  4. To remedy possible ambiguities, inconsistencies or omissions;

 

  5. To appoint such agents, counsel, accountants, consultants and other persons
as may be required to assist in administering this Policy;

 

  6. To allocate and delegate its responsibilities under this Policy and to
designate other persons to carry out any of its responsibilities under this
Policy; and

 

  7. To enter into any and all contracts and agreements for carrying out the
terms of this Policy and administering this Policy and to do all acts in
connection therewith as it, in its discretion, deems necessary or advisable.
Such contracts and agreements shall be binding and conclusive on anyone claming
benefits under this Policy.

 

  8.

The Policy Administrator has full and absolute discretion in the exercise of its
authority under this Policy, including the authority to determine any person’s
right to benefits under the Policy, the correct amount and form of any benefits,
the authority to decide any appeal, the authority to review and correct the
actions of any prior administrative committee, and all of the rights powers, and
authorities specified in the Policy. Notwithstanding any provision of law or any
explicit or implicit provision of this document, any action taken or ruling or
decision made, by the Policy Administrator in the exercise of any of its powers
and authorities under the Policy, shall be final and conclusive as to all
parties, regardless of whether the Policy Administrator or one or more of its
members may have an actual or potential conflict of interest with respect to the
subject matter of the

 

-11-



--------------------------------------------------------------------------------

  action, ruling, or decision. Thus, no final action, ruling, or decision of the
Policy Administrator shall be subject to de novo review in any judicial or
arbitral proceeding and no final action, ruling, or decision of the Policy
Administrator may be set aside unless it is held to have been arbitrary and
capricious by a final judgment or award of a court or arbitral body having
jurisdiction with respect to the issue.

 

  E. Miscellaneous Provisions.

 

  1. This Policy does not constitute a contract of employment for a particular
term or length between any Designated Executive and the Company, nor does it in
any way alter any Designated Executive’s status as an employee-at-will who may
be terminated with or without cause for any reason or no reason at all except a
reason prohibited by law.

 

  2. The Company is an “employment at will” employer. Employees have the right
to resign their positions “at will” and the Company has the right to terminate
an employee “at will” with or without notice or Cause. No employee’s “at will”
status may be modified except in a written contract signed by an authorized
officer of the Company.

 

  3. Except for any written agreements with Designated Executives that provide
for severance benefits upon termination as outlined in those agreements, the
severance benefits outlined in this Policy supersede, negate and replace all
other severance benefits the Company has offered or may offer to the Designated
Executives covered by this Policy.

 

  4. The Company intends to continue this Policy indefinitely. However, the
Company reserves the right to terminate this Policy at any time and for any
reason. Subject to Section VI, if this Policy is terminated, no Designated
Executive will have any further rights under this Policy after the effective
date of termination. Any termination of this shall not retroactively terminate
any severance benefits which are payable as of the date of termination of this
Policy.

 

  5. Subject to Section VI, this Policy may be amended, in whole or in part, and
the benefits described in this Policy may be expanded or reduced, with or
without notice.

 

  6. Neither a Designated Executive nor a Participant may assign or otherwise
alienate his or her benefits or right to benefits under this Policy. This means
that a Designated Executive or Participant may not sell, give away, use as
collateral for a loan, or otherwise interfere with his or her benefits or right
to benefits.

 

  7. Subject to applicable law, if a Participant owes any debt to the Company,
any benefits that he or she is entitled to under this Policy or a Separation
Agreement may be reduced by such amounts.

 

-12-



--------------------------------------------------------------------------------

  8. Except as otherwise required by law, this Policy and all matters arising
thereunder shall be governed by the laws of the Commonwealth of Pennsylvania
except as preempted by ERISA (defined below).

 

  9. The headings in this Policy are for convenience only and shall not affect
the interpretation or construction of this Policy.

 

  10. As used in this Policy, unless the context expressly requires the
contrary, “including” means including, without limitation; references to
“Sections” are references to the sections and subsections of this Policy; the
masculine includes the feminine and neutral and vice versa; and the singular
includes the plural, and vice versa.

 

  [F. Official Policy Information.

 

  1. Official Policy Name: Rex Energy Corporation Executive Severance Policy.

 

  2. Policy Sponsor:

Rex Energy Corporation

Attention: Chief Financial Officer

476 Rolling Ridge Drive

Suite 300

State College, Pennsylvania 16801

 

  3. Plan Number: TBD

 

  4. Policy Sponsor’s employer Identification Number (EIN): 20-8814402

 

  5. Policy Administrator:

Rex Energy Corporation

Attention: Chief Financial Officer

476 Rolling Ridge Drive

Suite 300

State College, Pennsylvania 16801

Phone Number: 814.278.7267

 

  6. Agent for Service of Legal Process:

Rex Energy Corporation

c/o Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

  7. [Type of ERISA Plan: Welfare Benefit Plan]

 

-13-



--------------------------------------------------------------------------------

  8. Policy Year: Calendar Year

 

  9. Effective Date: May 15, 2011.

 

  10. Policy Funding: The Company pays severance benefits under this Policy out
of its general assets. Eligible Designated Executives and Participants do not
make any contributions to this Policy.

 

  G. ERISA Rights Statement. A Participant in this Policy is entitled to certain
rights and protections under the Employee Retirement Income Security Act of
1974, as amended, also called “ERISA”.

 

  1. Explanation of a Participant’s ERISA Rights. ERISA provides that all Policy
Participants are entitled to:

 

  (a) Examine, without charge, at the Policy Administrator’s office and at other
locations (such as work sites and union halls), all Policy documents.

 

  (b) Obtain copies of all Policy documents and other Policy information upon
written request to the Policy Administrator.

 

  (c) Receive a summary of the Policy’s annual financial report which the Policy
Administrator is required by law to furnish to each Participant.]

 

-14-